DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 2002-171796) (Applicant cited).
Regarding claim 6, JP ‘796 discloses a motor control device (see FIG. 1; translation (Applicant provided), ¶ 0020) that switches between a first electricity storage device (1) and a second electricity storage device (6) capable of storing higher voltage than the first electricity storage device to supply electric power to an electric motor (2) (see translation, ¶¶ 0015, 0016), the motor control device being configured to supply electric power from the second electricity storage device to the electric motor in a situation where the electric motor is driven at higher rotating speed than predetermined rotating speed (see translation, ¶¶ 0002, 0027-0030; FIGS. 3(a), 3(b)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2002-171796) (Applicant cited) in view of Buntrock (DE 3502100) (machine translation attached).
Regarding claim 1, JP ‘796 discloses a brake device (see FIG. 1; translation (Applicant provided), ¶ 0020) comprising: a brake mechanism (3, 4, 5) configured to generate a braking force by an electric motor (2) that is driven by receiving power supply from a first electricity storage device (1) and a second electricity storage device (6) capable of storing higher voltage than the first electricity storage device to supply electric power to an electric motor (2) (see translation, ¶¶ 0015, 0016), the motor control device being configured to supply electric power from the second electricity storage device to the electric motor in a situation where the electric motor is driven at higher rotating speed than predetermined rotating speed (see translation, ¶¶ 0002, 0027-0030; FIGS. 3(a), 3(b)).
JP ‘796 does not disclose that the second electricity storage device is configured to supply electric power to the electric motor in a situation where the first electricity storage device has a voltage equal to or lower than a predetermined value.
Buntrock teaches a brake (see machine translation, ¶ 0004) comprising a first electricity storage device (1a), and a second electricity storage device (10a) configured to supply electric power in a see machine translation, ¶¶ 0030, 0031).  
It would have been obvious to configure the brake device of JP ‘796 to have the second storage device provide electrical energy in the event that the voltage of the first storage device falls below a threshold to increase safety by providing a backup power source in the event of failure of the first storage device (see e.g. Buntrock, machine translation, ¶ 0031). 
Regarding claim 2, JP ‘796 discloses that the situation where the electric motor is required to be driven at higher rotating speed than the predetermined rotating speed is when emergency brake is applied (see translation, ¶ 0018).  
Regarding claim 3, JP ‘796 discloses an electric brake device (see FIG. 9; translation (Applicant provided), ¶ 0020) comprising: a brake mechanism (4, 5, 21, 22) configured to transmit a thrust to a piston (22) that moves brake pads (4) pressed against a disc (5) by an electric motor (9) that is driven by receiving power supply from a first electricity storage device (1), and a second electricity storage device (6) capable of storing higher voltage than the first electricity storage device to supply electric power to an electric motor (2) (see translation, ¶¶ 0015, 0016), the motor control device being configured to supply electric power from the second electricity storage device to the electric motor in a situation where the electric motor is driven at higher rotating speed than predetermined rotating speed (see translation, ¶¶ 0002, 0027-0030; FIGS. 3(a), 3(b)).
JP ‘796 does not disclose that the second electricity storage device is configured to supply electric power to the electric motor in a situation where the first electricity storage device has a voltage equal to or lower than a predetermined value.
Buntrock teaches a brake (see machine translation, ¶ 0004) comprising a first electricity storage device (1a), and a second electricity storage device (10a) configured to supply electric power in a see machine translation, ¶¶ 0030, 0031).  
It would have been obvious to configure the brake device of JP ‘796 to have the second storage device provide electrical energy in the event that the voltage of the first storage device falls below a threshold to increase safety by providing a backup power source in the event of failure of the first storage device (see e.g. Buntrock, machine translation, ¶ 0031). 
Regarding claim 4, JP ‘796 discloses that the situation where the electric motor is required to be driven at higher- 16 - rotating speed than the predetermined rotating speed is when emergency brake is applied.  
Regarding claim 5, JP ‘796 discloses that the situation where the electric motor is required to be driven at higher rotating speed than the predetermined rotating speed is when the piston is propelled toward the disc from a farthest position from the disc (see FIG. 3B, ¶ 0027; higher voltage power supply operates from the start of braking).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

March 11, 2022